     Case 1:17-cv-04576-GHW-BCM Document 145 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         11/13/20
 DOUBLELINE CAPITAL LP, et al.,
                                                                17-CV-4576 (GHW) (BCM)
              Plaintiffs,
                                                                ORDER
 -against-
 ODEBRECHT FINANCE, LTD., et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties' proposed stipulated confidentiality

agreement and protective order. Prop. Order (Dkt. No. 128.) The Court declines to mandate, on

pain of contempt, that "Discovery Material," even if non-confidential, be used solely "for

prosecuting, defending or attempting to settle this action." Prop. Order ¶ 1; see Royal Park Invs.

SA/NV v. Deutsche Bank Nat'l Trust Co., 192 F. Supp. 3d 400, 406-407 (S.D.N.Y. 2016) (directing

the parties to modify their protective order "to permit the use of non-confidential discovery

materials for purposes other than 'the prosecution or the defense of this Action'"). The parties may

re-file a proposed protective order that does not present the issues raised in paragraph 1.


Dated: New York, New York                     SO ORDERED.
       November 13, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
